department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh number release date date date legend b names c state x dollars amount y dollars amount dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 description of your request your letter indicates you will operate a scholarship program your purpose is to promote the health welfare and education of the community in b counties in the state of c letter catalog number 58263t the purpose of your scholarship program is to enable high school and college students in b counties to pursue higher education the scholarship is to be used for tuition books and equipment required for educational coursework at a qualified educational_institution any student born raised or otherwise domiciled in b counties who is currently enrolled at a qualified educational_institution or is a rising senior at a local high school who intends to enroll in an institution_of_higher_education within the next year will be eligible to apply to promote your scholarship program you will use your relationship with local universities and other local institutions of higher learning who will publicize your program in their announcements and databases the scholarship program will also be publicized through student message boards student organizations scholarship directories and other nonprofit entities as well as via web-based programs and social media platforms moreover you will also seek nominations of worthy candidates from university faculty members student organizations and other nonprofit entities with which you have a relationship all applicants must complete an application and submit it with the required attachments recipients will be selected by a selection committee consisting of your trustees and your attorney-of-record who will select recipients based on the applicant's demonstrated academic ability and desire character citizenship community service and financial need preference will be given to those applicants you judge to be most likely to return to the community and benefit it after the completion of their education the selection committee will determine this by looking at the information in the applications that substantiates the applicant's affiliation with community organizations when selecting the recipient members of your selection committee will not be able to receive a private benefit directly or indirectly if certain potential grantees are selected over others no recipient may be related to your trustees members of the selection committee or any other disqualified persons awards will be at least x dollars and no more than y dollars per grantee in any academic year awards may be renewed annually provided that the recipient is making satisfactory progress towards completion of a college degree is not under academic or disciplinary probation and remains active in community service progress reports will be obtained from and verified by the relevant academic institution each semester and a final report will be required from grantees upon completion of study if no report is filed by the student or if any report indicates use of funds for other than their intended purposes you will conduct an investigation into the matter and may withhold additional funding or take steps to recover grant funds as the situation warrants and to the extent reasonable and practicable letter catalog number 58263t you will retain all records submitted by applicants grantees and their educational institutions the records will also include information establishing that no recipient is related to you or to any members of your selection committee basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 other conditions that apply to this determination e e e e e e this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don’t differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records letter catalog number 58263t if you have questions please contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements letter catalog number 58263t
